Case: 20-1475    Document: 76           Page: 1       Filed: 05/28/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

           BIO-RAD LABORATORIES, INC.,
                     Appellant

                                  v.

      INTERNATIONAL TRADE COMMISSION,
                  Appellee

                  10X GENOMICS INC.,
                       Intervenor

           -------------------------------------------------

                  10X GENOMICS INC.,
                       Appellant

                                  v.

      INTERNATIONAL TRADE COMMISSION,
                  Appellee

           BIO-RAD LABORATORIES, INC.,
                      Intervenor
                ______________________

                   2020-1475, 2020-1605
                  ______________________

    Appeals from the United States International Trade
 Commission in Investigation No. 337-TA-1068.
                 ______________________
Case: 20-1475    Document: 76     Page: 2    Filed: 05/28/2021




 2                          BIO-RAD LABORATORIES, INC.   v. ITC



                  Decided: May 28, 2021
                  ______________________

     BRIAN C. CANNON, Quinn Emanuel Urquhart & Sulli-
 van, LLP, Redwood Shores, CA, argued for Bio-Rad Labor-
 atories, Inc. Also represented by KEVIN P.B. JOHNSON;
 DAVID LEON BILSKER, ANDREW EDWARD NARAVAGE,
 NATHAN SUN, San Francisco, CA; SEAN GLOTH, II, New
 York, NY; S. ALEX LASHER, Washington, DC.

    RONALD TRAUD, Office of the General Counsel, United
 States International Trade Commission, Washington, DC,
 argued for International Trade Commission. Also repre-
 sented by DOMINIC L. BIANCHI, WAYNE W. HERRINGTON.

    NICHOLAS P. GROOMBRIDGE, Paul, Weiss, Rifkind,
 Wharton & Garrison LLP, New York, NY, argued for 10X
 Genomics Inc. Also represented by JENNIFER DENEAULT,
 JENNIFER H. WU, JOSEPHINE YOUNG; SAURABH GUPTA,
 Washington, DC.
                 ______________________

     Before NEWMAN, LOURIE, and DYK, Circuit Judges.
 Lourie, Circuit Judge.
     In this consolidated appeal, Bio-Rad Laboratories, Inc.
 (“Bio-Rad”) and 10X Genomics, Inc. (“10X”) each challenge
 a portion of a decision by the United States International
 Trade Commission (“Commission”) regarding Bio-Rad’s al-
 legations that 10X violated section 337 of the Tariff Act of
 1930, 19 U.S.C. § 1337, by importing into the United States
 certain microfluidic chips. See Comm’n Opinion, In the
 Matter of Certain Microfluidic Devices, USITC Inv. No.
 337-TA-1068, 2020 WL 225020 (Jan. 10, 2020) (“Commis-
 sion Opinion”). Specifically, Bio-Rad challenges the Com-
 mission’s determination that 10X did not infringe the
 claims of U.S. Patent 9,500,664 (the “’664 patent”) by im-
 porting its “Chip GB.” 10X challenges the Commission’s
Case: 20-1475     Document: 76         Page: 3   Filed: 05/28/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                           3



 determination that it infringes the claims of the ’664 patent
 as well as U.S. Patents 9,636,682 (the “’682 patent”) and
 9,649,635 (the “’635 patent”) by importing its “GEM Chips.”
 For the reasons discussed below, we affirm the Commis-
 sion’s decision with respect to both appeals.

                         BACKGROUND

         I.     Background of the Patented Technology
     The ’664, ’682, and ’635 patents (collectively, the “as-
 serted patents”) relate generally to the field of microfluid-
 ics, and specifically to the generation of microscopic
 droplets. A microscopic droplet is a contiguous amount of
 one type of fluid that is encapsulated within a different
 fluid. Typically, the inner fluid is aqueous or water-based,
 while the outer fluid is oil. The two fluids—which make up
 the two phases of the droplet—are immiscible. In the con-
 text of the disclosed inventions in this case, the asserted
 patents refer to the aqueous fluid in the droplet as the
 “sample-containing fluid.” In contrast, the non-aqueous
 fluid is referred to as the “background fluid.” 1
     The use of aqueous droplets in oil allows isolation of
 materials because each droplet is partitioned from others,
 and thus chemical reactions can be conducted within each
 droplet. For example, as indicated by the ’664 patent, each
 droplet acts as a mini-test tube in which a fluid can be sub-
 jected to chemical reactions. See, e.g., ’664 patent col. 4 l.
 52–col. 5 l. 2. An emulsion, which is a collection of droplets,



     1    In this opinion, we will refer to the oil phase of the
 droplet as the “background fluid,” which is the term used
 in the ’664 patent. The ’682 and ’635 patents use the term
 “continuous-phase fluid” to describe the oil phase. It ap-
 pears to be undisputed that, within the context of the as-
 serted patents, there is no meaningful difference between
 the two terms.
Case: 20-1475     Document: 76     Page: 4    Filed: 05/28/2021




 4                           BIO-RAD LABORATORIES, INC.   v. ITC



 provides the ability to perform a high volume of chemical
 reactions in parallel. Microfluidic technology has applica-
 tions in numerous fields of research, including life sciences.
      The asserted patents are directed to systems and meth-
 ods for generating microscopic droplets by using a micro-
 fluidic device commonly referred to as a “chip.” A chip
 typically consists of a monolithic piece of substrate having
 a number of input and output wells connected by microflu-
 idic channels, which are hair-width pathways through
 which fluids flow. See, e.g., Bio-Rad Labs., Inc. v. 10X Ge-
 nomics Inc., 967 F.3d 1353, 1360 (Fed. Cir. 2020). The use
 of chips to generate microscopic droplets by intersecting
 microfluidic channels was known before the priority dates
 of the asserted patents. See id. (describing use of microflu-
 idic chips in connection with patents claiming priority from
 applications filed as early as 2002). The asserted patents
 in this case, however, are directed to specific chip architec-
 tures that, for example, allow for “improved techniques for
 the generation, mixing, incubation, splitting, sorting, and
 detection of droplets.” ’664 patent col. 2 ll. 25–27.
     The chips used in the systems and methods of the pa-
 tents comprise input wells, including a “sample well” to
 hold the sample-containing fluid and a “background fluid
 well” to hold the background fluid. 2 The wells are con-
 nected to microfluidic channels, which intersect each other
 at a “droplet-generation region,” where the droplets are
 formed.
     For purposes of this consolidated appeal, claim 1 of the
 ’664 patent is representative of the asserted claims of that
 patent, and the same is true for claim 14 of the ’682 patent
 and claim 1 of the ’635 patent, respectively. The repre-
 sentative claims read as follows:



     2   As indicated above, the ’682 and ’635 patents refer
 to this well as a “continuous-phase well.”
Case: 20-1475     Document: 76         Page: 5   Filed: 05/28/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                           5



       1. A system for forming a plurality of sample-
          containing droplets suspended in a back-
          ground fluid, comprising:
       a substrate having a bottom surface and a top
          surface;
       a sample well, a background fluid well, and a
          droplet well each having an upper region pro-
          truding from the top surface of the substrate;
       a network of channels formed in the bottom sur-
          face of the substrate and fluidically intercon-
          necting the sample well, the background
          fluid well, and the droplet well; and
       a droplet generation region defined by the
          network of channels and configured to gener-
          ate sample-containing droplets suspended
          in the background fluid;
       wherein the droplet generation region is de-
         fined by the intersection of a first channel, a
         second channel, and a third channel;
       wherein the first channel is configured to
         transport sample-containing fluid from the
         sample well to the droplet generation region,
         the second channel is configured to transport
         background fluid from the background fluid
         well to the droplet generation region, and the
         third channel is configured to transport sam-
         ple-containing droplets from the droplet
         generation region to the droplet well; and
       wherein the substrate and the upper region of
         each well are injection molded as a single
         piece.
 ’664 patent col. 43 l. 55–col. 44 l. 13 (emphases added).
Case: 20-1475     Document: 76     Page: 6    Filed: 05/28/2021




 6                           BIO-RAD LABORATORIES, INC.   v. ITC



        14. A system for generating droplets, compris-
     ing:
        a device including a row of sample wells each
           configured to receive sample-containing
           fluid, a row of continuous-phase wells each
           configured to receive continuous-phase fluid,
           and a row of droplet wells, the device also in-
           cluding a corresponding channel network for
           each sample well, the channel network in-
           cluding a droplet-generation region and
           fluidically connecting the sample well to one
           of the continuous-phase wells and one of the
           droplet wells;
        a holder for the device;
        a gasket configured to be attached directly to the
           holder, such that the gasket extends over
           each sample well, each continuous-phase
           well, and each droplet well; and
        an instrument configured to
        (a) receive an assembly including the device, the
            holder, and the gasket,
        (b) engage the gasket with a manifold, and
        (c) apply positive pressure and/or negative pres-
            sure to the device via the manifold, such that
            sample-containing fluid flows from each sam-
            ple well to the corresponding droplet-gener-
            ation region, continuous-phase fluid flows
            from each continuous-phase well to the corre-
            sponding droplet-generation region, and
            sample-containing droplets flow from each
            droplet-generation region to the corre-
            sponding droplet well.
 ’682 patent col. 34 ll. 20–45 (emphases added).
Case: 20-1475    Document: 76          Page: 7   Filed: 05/28/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                           7



       1. A system to form and concentrate an emul-
          sion, comprising:
       a device including a sample well configured to
          receive sample-containing fluid, a continu-
          ous-phase well configured to receive continu-
          ous-phase fluid, and a droplet well, the device
          also including a channel network having a
          first channel, a second channel, and third
          channel that meet one another in a droplet-
          generation region; and
       an instrument configured to operatively receive
          the device and to create
       (a) a first pressure differential to drive sample-
           containing fluid from the sample well to the
           droplet-generation region via the first
           channel, continuous-phase fluid from the
           continuous-phase well to the droplet-gener-
           ation region via the second channel, and
           sample-containing droplets from the drop-
           let-generation region to the droplet well
           via the third channel, such that the droplet
           well collects an emulsion including sample-
           containing droplets disposed in continuous-
           phase fluid, and
       (b) a second pressure differential to decrease a
           volume fraction of continuous-phase fluid in
           the emulsion, after the emulsion has been
           collected in the droplet well, by selectively
           driving continuous-phase fluid, relative to
           sample-containing droplets, from the droplet
           well via the third channel.
 ’635 patent col. 33 ll. 29–55 (emphases added). The parties
 appear to agree that the terms “sample” and “droplet-gen-
 eration region” have consistent meanings throughout the
 claims of the ’664, ’682 and ’635 patents.
Case: 20-1475    Document: 76      Page: 8    Filed: 05/28/2021




 8                           BIO-RAD LABORATORIES, INC.   v. ITC



                       II.    The Parties
     The parties in this case have a long history together,
 which we have discussed in prior opinions. See Bio-Rad
 Labs., Inc. v. 10X Genomics Inc., 967 F.3d 1353 (Fed. Cir.
 2020); Bio-Rad Labs., Inc. v. ITC, --- F.3d ---, No. 2020-
 1785, 2021 WL 1680268 (Fed. Cir. Apr. 29, 2021). Here, we
 briefly include the portions of that history most relevant to
 this appeal.
      The asserted patents arise out of research conducted by
 inventors at a company called QuantaLife, Inc. Three of
 the inventors—Drs. Kevin Ness, Donald Masquelier, and
 Benjamin Hindson 3—were among the founders of
 QuantaLife in 2008.         In 2011, Bio-Rad purchased
 QuantaLife for approximately $160 million. See Order No.
 15: Initial Determination Granting Complainants’ Motion
 for Summary Determination that the Doctrine of Assignor
 Estoppel Precludes Respondent from Challenging the Va-
 lidity of the Asserted Patents, In the Matter of Certain Mi-
 crofluidic Devices, USITC Inv. No. 337-TA-1068, 2018 WL
 2003443, at *4 (Mar. 5, 2018) (“Assignor Estoppel Opin-
 ion”). With the purchase, Bio-Rad acquired QuantaLife’s
 patent rights, see id., presumably including QuantaLife’s
 rights to provisional patent applications from which the
 ’664, ’682, and ’635 patents claim priority. See J.A. 422,
 475, 512. At the time of the purchase, Drs. Ness,
 Masquelier, and Hindson became employees of Bio-Rad,
 and over the following two years they executed assign-
 ments to Bio-Rad of their rights to the applications that
 later issued as the ’664, ’682, and ’635 patents. Assignor
 Estoppel Opinion, 2018 WL 2003443, at *5–6.




     3   Drs. Ness and Masquelier are named inventors on
 all three of the asserted patents. Dr. Hindson is a named
 inventor on the ’682 and ’635 patents.
Case: 20-1475     Document: 76         Page: 9   Filed: 05/28/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                           9



      Not long after Bio-Rad acquired QuantaLife, Drs.
 Hindson and Ness left Bio-Rad to start 10X, and Dr.
 Masquelier joined 10X shortly thereafter as its fifth em-
 ployee. Id. at *7. 10X has developed technology and prod-
 ucts in the field of microfluidics that are designed for use
 with commercial next-generation sequencing platforms,
 with the goal of achieving DNA and RNA sequencing at the
 single cell level. Drs. Hindson, Ness, and Masquelier were
 all “extensively involved with the design, implementation,
 and/or manufacture” of 10X’s products. Id.

                  III.   The Accused Products
      There are two accused products in this appeal. The
 first accused product is 10X’s commercial GEM Chips,
 which 10X imports and sells to the public. Bio-Rad accused
 the GEM Chips of infringing the following claims: claims 1,
 2, 14, and 15 of the ’664 patent; claims 14, 16, and 17 of the
 ’682 patent; and claims 1, 13, 14, 16, and 21 of the ’635 pa-
 tent. See J.A. 2. The GEM Chips have input wells for three
 different materials—gel beads, sample, and oil—and one
 output well to collect droplets. See J.A. 2309–10. The mi-
 crofluidic channels on the GEM Chips intersect each other
 such that the gel bead and sample fluid are mixed at a first
 intersection, the resulting mixture enters into a microflu-
 idic channel referred to as a “singulation channel,” and the
 mixture then mixes with the oil at a second intersection.
 See J.A. 2409. The GEM Chips are used in conjunction
 with sequencing platforms called the “ChromiumTM Con-
 troller” and “ChromiumTM Single Cell Controller” (collec-
 tively, “Chromium Controllers”) to prepare sample-
 containing droplets for DNA sequencing or other analysis.
 See Initial Determination on Violation of Section 337, In
 the Matter of Certain Microfluidic Devices, USITC Inv. No.
 337-TA-1068, 2018 WL 5279172, at *26 (Sept. 20, 2018)
 (“ALJ Initial Determination”).
    The second accused product is 10X’s Chip GB, which
 10X imports and uses in its internal manufacturing process
Case: 20-1475    Document: 76     Page: 10    Filed: 05/28/2021




 10                          BIO-RAD LABORATORIES, INC.   v. ITC



 but does not sell to end-user customers. Bio-Rad accused
 the Chip GB of infringing claims 1 and 14 of the ’664 pa-
 tent. See J.A. 46, 167. 10X utilizes the Chip GB to generate
 droplets that are used to make the gel beads that are pack-
 aged with the GEM Chips and sold to customers. The Chip
 GB contains one input well that holds an aqueous monomer
 solution, a second input well that holds oil, and channels
 from each of the wells that intersect each other to allow for
 the formation of droplets that are collected in a droplet
 well. See J.A. 10149. Over time, the monomers within each
 droplet polymerize, and the droplet becomes a gel bead.
 J.A. 869.

         IV.    Procedural History at the Commission
     Bio-Rad filed its complaint on July 31, 2017, and the
 Commission instituted Investigation No. 337-TA-1068. On
 March 5, 2018, the Administrative Law Judge (“ALJ”)
 granted Bio-Rad’s motion for summary determination that
 the doctrine of assignor estoppel precluded 10X from chal-
 lenging the validity of the asserted patents. See Assignor
 Estoppel Opinion, 2018 WL 2003443. The Commission de-
 termined not to review that decision. See Notice of Com-
 mission Determination, In the Matter of Certain
 Microfluidic Devices, USITC Inv. No. 337-TA-1068, 2018
 WL 1756706 (Apr. 9, 2018).
     On April 4, 2018, the ALJ issued a claim construction
 order. See J.A. 669–707. Relevant to this appeal, the order
 included an agreed-upon definition for “sample” as “a com-
 pound, composition, and/or mixture of interest, from any
 suitable source(s).” See J.A. 704. Also relevant to this ap-
 peal, the ALJ construed the term “droplet-generation re-
 gion” to mean “the intersection of (1) a sample-containing
 dispersed phase fluid inlet channel, (2) a continuous phase
 fluid inlet channel, and (3) a droplet outlet channel.”
 J.A. 682.
     On September 20, 2018, the ALJ issued an initial de-
 termination on Bio-Rad’s infringement allegations. See
Case: 20-1475    Document: 76          Page: 11   Filed: 05/28/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          11



 ALJ Initial Determination, 2018 WL 5279172. With re-
 spect to the GEM Chips, the ALJ determined that: the
 GEM Chips directly infringe the asserted claims of the ’664
 patent, see id. at *46–51; the use of the GEM Chips with
 the Chromium Controllers directly infringes the asserted
 claims of the ’682 and ’635 patents, see id. at *53–68; 10X
 induces and contributes to its customers’ direct infringe-
 ment of the ’682 and ’635 patents, see id. at *70–82; and
 Bio-Rad met the domestic injury requirement, see id. at
 *82–87. With respect to the Chip GB, however, the ALJ
 held that 10X’s Chip GB does not infringe claims 1 and 14
 of the ’664 patent (the only claims asserted against the
 Chip GB) because the monomer solution used by 10X in the
 Chip GB is not a “sample” under the parties’ agreed upon
 construction. See id. at *51; J.A. 180–81.
      The Commission issued its final determination on Jan-
 uary 10, 2020. See Commission Opinion, 2020 WL 225020.
 Relevant to this appeal, the Commission reviewed the
 ALJ’s findings regarding whether 10X indirectly infringes
 the ’682 and ’635 patents with respect to the GEM Chips,
 including whether 10X had the requisite knowledge for in-
 direct infringement. Id. at *9. The Commission found that
 direct and circumstantial evidence showed that “10X had
 knowledge of the ’682 and ’635 patents at least by the filing
 of the complaint on July 31, 2017,” and that 10X knew or
 should have known that its activities would induce and/or
 contribute to its customers’ infringement. Id. Also rele-
 vant to this appeal, the Commission reviewed the ALJ’s
 findings regarding whether 10X’s Chip GB infringes claims
 1 and 14 of the ’664 patent. Id. at *10–11. In all respects
 relevant to this appeal, the Commission adopted the ALJ’s
 initial determination that the Chip GB does not infringe
 the asserted claims of the ’664 patent because the monomer
 solution used by 10X is not a “sample.” Id.
     After the Presidential Review Period, Bio-Rad ap-
 pealed from the Commission’s final determination that the
 Chip GB does not infringe the ’664 patent. 10X appealed
Case: 20-1475    Document: 76     Page: 12    Filed: 05/28/2021




 12                          BIO-RAD LABORATORIES, INC.   v. ITC



 from the Commission’s final determination that its GEM
 Chips directly infringe the asserted patents and that it in-
 duces and/or contributes to its customers’ infringement of
 the ’682 and ’635 patents. We consolidated the appeals in
 the nature of cross-appeals. We have jurisdiction under
 19 U.S.C. § 1337(c) and 28 U.S.C. § 1295(a)(6).

                         DISCUSSION
     “We review the Commission’s final determinations un-
 der the standards of the Administrative Procedure Act.”
 Guangdong Alison Hi-Tech Co. v. ITC, 936 F.3d 1353,
 1358–59 (Fed. Cir. 2019); see also 19 U.S.C. § 1337(c);
 5 U.S.C. § 706. The Commission’s legal determinations are
 reviewed de novo, while its factual findings, including the
 factual findings it adopts from the ALJ, are reviewed for
 substantial evidence. Guangdong, 936 F.3d at 1358–59. “A
 finding is supported by substantial evidence if a reasonable
 mind might accept the evidence as adequate to support the
 finding.” Henny Penny Corp. v. Frymaster LLC, 938 F.3d
 1324, 1330 (Fed. Cir. 2019).
     Both parties’ appeals relate to patent infringement,
 which is a two-step analysis. Packet Intelligence LLC v.
 NetScout Sys., 965 F.3d 1299, 1306 (Fed. Cir. 2020) (citing
 Clare v. Chrysler Grp. LLC, 819 F.3d 1323, 1326 (Fed. Cir.
 2016)). The first step of the infringement analysis is claim
 construction, id., which is an issue of law that we review de
 novo. Linear Tech. Corp. v. ITC, 566 F.3d 1049, 1054 (Fed.
 Cir. 2009). The second step of the infringement analysis
 involves a comparison of the accused product to the con-
 strued claims, which is an issue of fact that we review for
 substantial evidence. See Packet Intelligence, 965 F.3d at
 1305–06. We address the parties’ respective appeals in
 turn.

                     I. Bio-Rad’s Appeal
     We first address Bio-Rad’s appeal of the Commission’s
 determination that 10X’s Chip GB does not infringe
Case: 20-1475    Document: 76          Page: 13   Filed: 05/28/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          13



 claims 1 and 14 of the ’664 patent. Bio-Rad makes two ar-
 guments. The first argument relates to the ALJ’s determi-
 nation that because the Chip GB does not involve a
 “sample,” it “does not include a ‘sample well,’ a sample
 channel, sample-containing droplets, or the claimed ‘drop-
 let generation region.’” See J.A. 180. Bio-Rad’s second ar-
 gument is that, because the claims recite structural
 limitations (e.g., wells and channels), infringement of the
 claims cannot depend on the substances inside those wells
 and channels. We address each argument below.

                                A
      Turning first to the “sample” issue, the ALJ’s claim
 construction order adopted the parties’ agreed-upon con-
 struction for the term “sample,” which was taken directly
 from the specification of the ’664 patent to mean “a com-
 pound, composition, and/or mixture of interest, from any
 suitable source(s).” See J.A. 704; see also ’664 patent col. 8
 ll. 36–37. In applying the claim construction to the ques-
 tion of infringement, the ALJ found credible witness testi-
 mony demonstrating that 10X’s Chip GB is used to
 encapsulate certain monomers within oil, and those “mon-
 omers are not a ‘sample’ but ‘an input for a reagent pro-
 duction process.’” J.A. 179 (emphasis in original). The ALJ
 quoted testimony distinguishing the monomers, which “are
 of no interest,” from a sample, which is “something that the
 customer cares about and wants to analyze.” Id. The ALJ
 further found that this testimony was “consistent with the
 distinction the ’664 patent makes between a ‘sample’ and a
 ‘reagent.’” Id. The ALJ focused on the ’664 patent’s iden-
 tification of “clinical samples such as blood and plasma,
 and research samples such as culturued [sic] cells or bacte-
 ria” as compared to the patent’s definition of “reagent” as
 “a compount [sic], set of compounds, and/or composition
 that is combined with a sample in order to perform a
 particular test(s) on the sample.” J.A. 179–80 (emphasis in
 original).
Case: 20-1475    Document: 76      Page: 14     Filed: 05/28/2021




 14                          BIO-RAD LABORATORIES, INC.   v. ITC



     Bio-Rad argues that the ALJ erred as a matter of law
 by imposing additional implied limitations that the “sam-
 ple” must be biological and that it must be “of interest” to
 end-user customers. According to Bio-Rad, the term “sam-
 ple” in the patent is deliberately broad and not limited to
 biological samples or any other source, the patent is agnos-
 tic as to who must be interested in the sample, and the
 term “of interest” in the construction is intended only to
 distinguish the sample fluid (which is of interest) from the
 background fluid (which is not of interest). Bio-Rad con-
 tends that the ALJ’s distinction between a “sample” and a
 “reagent” was incorrect because the ’664 patent indicates
 that the same compound can be both a reagent and a sam-
 ple. See Bio-Rad Br. at 28–29 (citing the overlap between
 the list of reagents and the list of analytes in the specifica-
 tion of the ’664 patent).
     Bio-Rad also argues that the ALJ erred as a factual
 matter in finding that the monomer input for the Chip GB
 is not a sample. Bio-Rad contends that the monomer solu-
 tion is “of interest” to 10X because it leads to the formation
 of gel beads that 10X later tests and evaluates before sell-
 ing to customers. As further evidence that the monomer
 solution is of interest to 10X, Bio-Rad argues that 10X care-
 fully designed the monomer solution with particular con-
 centrations of ingredients to serve as a gel bead precursor
 solution. And Bio-Rad points to prior art monomer solu-
 tions used in the formation of droplets that would meet the
 definition of “sample” in the ’664 patent.
     10X and the Commission respond that the ALJ applied
 the exact construction of “sample” to which the parties
 agreed, and that Bio-Rad’s challenge is really directed at
 the ALJ’s factual application of that construction to the
 Chip GB. 10X and the Commission argue that substantial
 evidence, including fact and expert testimony, supports the
 ALJ’s factual finding that the monomer input for the Chip
 GB is not a sample, but rather a reagent. 10X notes that
 the distinction between samples and reagents is supported
Case: 20-1475    Document: 76          Page: 15   Filed: 05/28/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          15



 in the ’664 patent, which defines a reagent as something
 that is “combined with a sample in order to perform a par-
 ticular test(s) on the sample.” See ’664 patent col. 9 ll. 19–
 21. And, 10X argues, while a particular compound could
 conceivably be a sample or analyte in one context and a re-
 agent in another context, the specification does not teach
 that the same compound can simultaneously be both a
 sample and a reagent.
      10X further argues that the “hallmark” of a sample in
 the context of the ’664 patent is that there is something
 within it that is tested and analyzed. See 10X Br. at 27
 (citing the ’664 patent’s definition of “analyte,” which is “a
 component(s) or potential component(s) of a sample that is
 analyzed in a test”). While 10X concedes that it performs
 quality control testing on a small subset of droplets, it ar-
 gues that the monomers are not tested or analyzed in such
 a way as to make them samples because “they are an al-
 ready-known starting material for an already-known
 polymerization reaction.” See 10X Br. at 30. Moreover,
 10X argues, because the monomer solution was carefully
 designed with particular concentrations of ingredients to
 form gel beads, the composition is known and does not need
 to be tested.
     Under substantial evidence review, we “must affirm a
 Commission determination if it is reasonable and sup-
 ported by the record as a whole, even if some evidence de-
 tracts from the Commission’s conclusion.” Spansion, Inc.
 v. ITC, 629 F.3d 1331, 1344 (Fed. Cir. 2010). Here, Bio-
 Rad bore the burden of proving that the Chip GB contains
 every element of the claimed invention, including the “sam-
 ple well” and other claim elements that reference a “sam-
 ple.” See Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d
 1292, 1301 (Fed. Cir. 2011). Under the applicable standard
 of review, we find that substantial evidence supports the
 ALJ’s finding, which the Commission adopted, that Bio-
 Rad failed to meet its burden of showing that the monomer
 solution in the Chip GB is a “sample.”
Case: 20-1475    Document: 76     Page: 16    Filed: 05/28/2021




 16                          BIO-RAD LABORATORIES, INC.   v. ITC



      The compelling factor here is the distinction between
 “samples” and “reagents.” The ’664 patent consistently
 makes clear that a sample is not a reagent, beginning with
 the opening sentences of the introduction section. See
 ’664 patent col. 1 ll. 26–31 (“Many biomedical applications
 rely on high-throughput assays of samples combined with
 reagents. For example, in research and clinical applica-
 tions, high-throughput genetic tests using target-specific
 reagents can provide high-quality information about sam-
 ples . . . .” (emphases added)). The patent goes on to list
 definitions that lead to the unavoidable conclusion that a
 compound cannot simultaneously be a sample and a rea-
 gent. For example, within the definition of “sample,” the
 patent states that “[a] sample is the general subject of in-
 terest for a test that analyzes an aspect of the sample, such
 as an aspect related to at least one analyte that may be
 present in the sample.” Id. at col. 8 ll. 37–40. Similarly,
 the term “analyte” is defined as “a component(s) or poten-
 tial component(s) of a sample that is analyzed in a test.”
 Id. at col. 9 ll. 1–2. And the term “test” is defined as “a
 procedure(s) and/or reaction(s) used to characterize a sam-
 ple, and any signal(s), value(s), data, and/or result(s) ob-
 tained from the procedure(s) and/or reaction(s).” Id. at col.
 8 ll. 7–9. Thus, the patent describes a relationship between
 a sample, the analyte(s) it contains, and the test(s) per-
 formed to analyze it.
     In contrast, the patent defines a “reagent” as “a com-
 pound, set of compounds, and/or composition that is com-
 bined with a sample in order to perform a particular
 test(s) on the sample.” Id. at col. 9 ll. 19–21 (emphasis
 added). Thus, a reagent is not a part of a sample, nor is it
 the same thing as a sample in the context of the patent.
 The ALJ’s findings reflect a correct determination that,
 while the term “sample” is defined broadly in the patent,
 the definition of “sample” is not so broad as to include rea-
 gents within its scope.
Case: 20-1475    Document: 76          Page: 17   Filed: 05/28/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          17



      Bio-Rad is essentially asking us to broaden the term
 “sample” to mean any compound. But even Bio-Rad cannot
 dispute that the agreed-upon construction is more limited
 than that. Bio-Rad insists that the term “of interest” in the
 construction is simply to distinguish the aqueous fluid from
 the background fluid. But, if that were true, there are a
 number of broader terms in the patent that the claim could
 have used, including “aqueous fluid.” The actual term that
 the claim uses—“sample”—is undoubtedly narrower. See,
 e.g., id. at col. 14 ll. 43–46 (“‘Sample-containing’ means that
 the aqueous fluid from which the droplets are formed
 contains sample material to be analyzed for the presence
 of one or more target molecules.” (emphases added)). We
 cannot rewrite the claims to remove that narrowing limita-
 tion.
      We do not believe the ALJ improperly treated the term
 “of interest” subjectively by requiring that the sample be of
 interest to any particular person (e.g., an end-user cus-
 tomer). Rather, the ALJ applied the term “of interest” in a
 reasonable objective manner, consistent with the ’664 pa-
 tent and as it would be understood by a person of ordinary
 skill in the art within the field of microfluidics. The ’664
 patent discusses the value of microscopic droplets in allow-
 ing chemical reactions to be conducted and sample to be
 tested and analyzed within each droplet. See id. at col. 15
 ll. 51–65. The patent further states that “[a] sample is the
 general subject of interest for a test that analyzes an
 aspect of the sample.” Id. at col. 8 ll. 37–40 (emphasis
 added). Thus, despite the inclusion of the phrase “of inter-
 est” in the claim construction, we find no problem of un-
 clear subjectivity in the ALJ’s infringement analysis,
 which properly focused on testing that analyzes aspects of
 the sample.
     Because we find no error in the claim construction,
 what remains is the second step of the infringement anal-
 ysis, which turns on whether the monomer solution in the
 Chip GB is properly characterized as a sample or as a
Case: 20-1475    Document: 76      Page: 18    Filed: 05/28/2021




 18                          BIO-RAD LABORATORIES, INC.   v. ITC



 reagent. We review that fact question for substantial evi-
 dence. See Packet Intelligence, 965 F.3d at 1305–06. The
 Commission adopted the reasoning of the ALJ, which re-
 lied on testimony from multiple witnesses that the mono-
 mer is a reagent and not a sample. Those witnesses
 focused on the fact that 10X does not analyze the mono-
 mers, but rather uses them to make the gel beads that go
 into reagent kits. See J.A. 179 (citing testimony from mul-
 tiple fact and expert witnesses). We also agree with 10X
 that quality control testing is not the type of testing de-
 scribed in the patent, and it does not change the nature of
 the monomer. We therefore conclude that substantial evi-
 dence supports the ALJ’s finding that the monomer in the
 Chip GB is not a sample. Accordingly, Bio-Rad has failed
 to persuade us to overturn the Commission’s finding that
 the Chip GB does not infringe claims 1 and 14 of the ’664
 patent.

                               B
     For its second argument, Bio-Rad contends that, re-
 gardless whether the monomer solution in the Chip GB is
 a “sample,” the claims recite structural limitations all of
 which are included in the Chip GB. Bio-Rad suggests that
 the physical object in the claims is “a chip with three wells
 and interconnecting channels,” and there is no dispute that
 the Chip GB has those structural elements. See Bio-Rad
 Br. at 30. This argument fails for a number of reasons.
      First, it is not clear that Bio-Rad raised this argument
 before the Commission. At its core, the argument pertains
 to the construction of claim terms that characterize the
 wells and channels that make up the structure of the chip,
 including the terms “sample well” and “background fluid
 well.” Bio-Rad was required to have presented this argu-
 ment to the ALJ and is precluded from raising it for the
 first time on appeal. See Interactive Gift Express, Inc. v.
 CompuServe Inc., 256 F.3d 1323, 1346 (Fed. Cir. 2001) (“As
 it relates to claim construction, the doctrine [of waiver] has
Case: 20-1475    Document: 76          Page: 19   Filed: 05/28/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          19



 been applied to preclude a party from adopting a new claim
 construction position on appeal.”).
     Even if Bio-Rad’s structural limitations argument were
 not waived, it fails because it is premised on rewriting the
 claims in an oversimplified form and removing all limita-
 tions that differentiate the recited structures from each
 other. This is demonstrated by Bio-Rad’s own presentation
 of the argument in its brief:
     What is claimed in the ’664 patent is a physical ob-
     ject (claim 1) as well as the method of manufactur-
     ing a physical object (claim 14). . . . The physical
     object in question is a chip with three wells and
     interconnecting channels.
 Bio-Rad Br. at 30 (emphasis added). Bio-Rad’s summary
 of the claim is not remotely close to what the claim says.
 The claim contains more than 25 lines of text that charac-
 terize and define the features of the chip (e.g., wells and
 channels) by differentiating them from each other based on
 the material (e.g., sample, background fluid, or droplets)
 that is contained within them. See ’664 patent col. 43 l. 55–
 col. 44 l. 13; see also J.A. 689–90.
      Inventors are masters of their claims, and the words
 they use to describe and claim their invention are decisive
 and binding. The inventors of the ’664 patent did not, as
 Bio-Rad suggests, seek patent protection for a broad claim
 to “a chip with three wells and interconnecting channels.”
 Nor did the inventors choose to differentiate the wells and
 channels from each other based on physical characteristics
 (e.g., shape, size, depth, location, etc.). Instead, the inven-
 tors chose to characterize the wells and channels based on
 the material contained within them. Bio-Rad cannot es-
 cape that choice by pointing to the general proposition of
 law that “apparatus claims cover what a device is, not what
 a device does.” See Hewlett-Packard Co. v. Bausch & Lomb,
 Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990) (emphasis in orig-
 inal). And we reject Bio-Rad’s argument that we should
Case: 20-1475     Document: 76     Page: 20    Filed: 05/28/2021




 20                           BIO-RAD LABORATORIES, INC.   v. ITC



 disregard almost all of the words of the claim simply be-
 cause the claim limitations are structural.
     For the foregoing reasons, we affirm the Commission’s
 determination that Bio-Rad failed to prove that the Chip
 GB infringes claims 1 and 14 of the ’664 patent.

                        II. 10X’s Appeal
     We next turn to 10X’s appeal of the Commission’s de-
 terminations with respect to the GEM Chips. 10X raises
 two challenges. First, 10X challenges the Commission’s
 finding that the accused GEM Chips include the “droplet-
 generation region” required by all asserted claims. Second,
 10X challenges the Commission’s findings regarding indi-
 rect infringement. We consider each challenge in turn.

                               A
     10X primarily argues that the Commission’s error re-
 garding the “droplet-generation region” is one of claim con-
 struction. The parties agree that the term has the same
 meaning in each of the asserted patents. The ALJ con-
 strued the term “droplet-generation region” to mean:
      the intersection of (1) a sample-containing dis-
      persed phase fluid inlet channel, (2) a continuous
      phase fluid inlet channel, and (3) a droplet outlet
      channel.
 See J.A. 682. Claim construction is an issue of law that we
 review de novo. Linear Tech., 566 F.3d at 1054.
     10X proposes that the construction of “droplet-genera-
 tion region” should be:
      the intersection of the sample input channel that
      receives the dispersed phase fluid from the sample
      well, the oil input channel that receives the contin-
      uous-phase or background fluid from the oil well,
      and the droplet outlet channel that outputs to the
      droplet well, at which droplets are generated.
Case: 20-1475    Document: 76          Page: 21   Filed: 05/28/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          21



 See 10X Br. at 39–40. 10X argues that, under its proposed
 construction, a single channel must extend directly from
 the sample well to the droplet-generation region. See id.
 10X contends that such a direct extension is consistent
 with the patents’ teachings that the fluid arriving at the
 droplet-generation region is the fluid from the input wells.
 10X emphasizes that the patent specifications do not dis-
 close any embodiments or examples in which the fluid that
 leaves the sample well is mixed with another fluid prior to
 arriving at the droplet-generation region. And 10X further
 contends that the ALJ failed to consider its argument that
 the prior art compels a narrowing construction for the term
 “droplet-generation region.”
      Bio-Rad and the Commission first respond that 10X
 waived its argument that the claim requires a channel to
 extend directly from the sample well to the droplet-gener-
 ation region by failing to propose that requirement in a
 timely manner before the ALJ. Indeed, Bio-Rad argues
 that 10X waived that argument three times—first, by fail-
 ing to propose it in the parties’ Joint Claim Construction
 Chart; second, by failing to seek review by the Commission
 of the ALJ’s waiver finding; and third, by failing in its prin-
 cipal brief to ask this court to overturn the ALJ’s waiver
 finding. On the merits, Bio-Rad and the Commission argue
 that the intrinsic evidence demonstrates that the channels
 on the chip must be connected such that sample-containing
 fluid reaches the droplet-generation region, and that we
 should reject 10X’s attempt to import an additional un-
 claimed restriction that the connection between the sample
 well and the droplet-generation region must be a direct ex-
 tension. Regarding 10X’s prior art argument, Bio-Rad and
 the Commission contend that the ALJ expressly stated
 that all of the arguments provided in the parties’ briefing
 were considered, and that the ALJ was justified in not elab-
 orating further because 10X failed to put forth a cogent ar-
 gument that the prior art compelled a narrow construction.
Case: 20-1475    Document: 76     Page: 22    Filed: 05/28/2021




 22                          BIO-RAD LABORATORIES, INC.   v. ITC



     Turning first to the waiver issue, we are not persuaded
 that 10X waived its claim construction position. The con-
 struction that 10X proposes on appeal for the term “drop-
 let-generation region” is identical to the construction it
 timely proposed in the parties’ Joint Claim Construction
 Chart. See J.A. 3280, 3285. 10X contends, as it did in its
 claim construction briefing before the ALJ and has main-
 tained throughout the proceedings, that its proposed con-
 struction includes a requirement that the channels that
 intersect at the droplet-generation region must extend di-
 rectly from the input wells. 10X has consistently argued
 that such a requirement is embodied by the fact that each
 channel in the patented chips is defined by what is in it,
 including the channel that carries the “sample-containing
 fluid.” Moreover, 10X’s argument is further bolstered by
 the inclusion in its proposal of a requirement that the chan-
 nels that intersect at the droplet-generation region must
 “receive[]” the fluids from the input wells. We find 10X’s
 current claim construction position to be consistent with
 that reasonable interpretation of its proposed construction,
 which 10X has asserted since the beginning of the proceed-
 ings in this case.
      We recognize that the ALJ found that 10X’s argument
 for a direct extension from the input well was waived be-
 cause it constituted a “new construction” that “deviates sig-
 nificantly from the construction [10X] set forth in the Joint
 [Claim Construction] Chart.” See J.A. 687–94. And we fur-
 ther note Bio-Rad’s argument that, in petitioning the Com-
 mission to review the ALJ’s findings regarding the droplet-
 generation region, 10X did not explicitly distinguish the
 waiver finding from the substantive findings on the merits
 of claim construction. But this is not a case in which 10X
 is presenting a new construction on appeal that it failed to
 present below. See Interactive Gift Express, 256 F.3d at
 1346 (“As it relates to claim construction, the doctrine [of
 waiver] has been applied to preclude a party from adopting
 a new claim construction position on appeal.”). Rather,
Case: 20-1475    Document: 76          Page: 23   Filed: 05/28/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          23



 10X is presenting the exact same claim construction theory
 that it advanced throughout the entirety of the Commis-
 sion’s investigation. Moreover, 10X has consistently main-
 tained that the ALJ’s findings regarding construction of the
 term “droplet-generation region” are incorrect, including in
 its petition for Commission review of the ALJ’s initial de-
 termination, see J.A. 2837–51, and in its briefing in this
 court, see 10X Br. at 39–54. Thus, the ALJ’s findings re-
 garding that construction, which turn on the implications
 of 10X’s proposed construction, have been repeatedly
 briefed by the parties, and they remain front and center for
 our review now. Under these circumstances we do not find
 that 10X waived its claim construction arguments.
     Turning to the merits of the construction of “droplet-
 generation region,” we agree with Bio-Rad and the Com-
 mission that the ALJ correctly construed the term. Begin-
 ning with the claim language, the various claims indicate
 that the droplet-generation region is a location on the chip
 where a network of channels “intersect” or “meet.” See, e.g.,
 ’664 patent col. 46 ll. 1–5 (“forming a droplet generation
 region defined by the intersection of a first channel . . . , a
 second channel . . . , and a third channel”); ’682 patent col.
 33 ll. 34–37 (“a channel network having a first channel, a
 second channel, and a third channel that meet one another
 in a droplet-generation region”). Beyond that, each claim
 contains limitations regarding wells, channels, fluids, and
 pressure differentials, none of which justify imposing a re-
 quirement that the channels that intersect at the droplet-
 generation region must extend directly from the input
 wells.
      For example, claim 14 of the ’664 patent requires that
 the channels that intersect at the droplet generation region
 be “fluidically connected” with the sample well and the
 background fluid well, respectively. See ’664 patent col. 46
 ll. 1–5. Similarly, claim 1 of the ’635 patent requires pres-
 sure differentials to drive sample-containing fluid and
 background fluid from the input wells to the droplet-
Case: 20-1475    Document: 76     Page: 24    Filed: 05/28/2021




 24                         BIO-RAD LABORATORIES, INC.   v. ITC



 generation region “via” the channels. See ’635 patent col.
 33 ll. 40–55. And claim 14 of the ’682 patent contains no
 limitation as to how sample-containing fluid flows from a
 sample well to the droplet-generation region. See ’682 pa-
 tent col. 34 ll. 20–45.
      The specifications further support the ALJ’s construc-
 tion. For example, the ’664 patent states that a channel
 may “branch” or be “nonlinear,” see ’664 patent col. 13
 ll. 34–35, indicating that a channel need not extend di-
 rectly from the sample well to the droplet-generation re-
 gion. Moreover, notwithstanding any examples disclosed
 in the patents, the ’664 patent defines “sample-containing”
 to mean that the “aqueous fluid from which the droplets
 are formed contains sample material to be analyzed . . . , ”
 id. at col. 14 ll. 43–50, not necessarily that the aqueous
 fluid from which the droplets are formed is the same fluid
 that is contained in the sample well. The patent continues
 by expressly stating that the droplets “may contain addi-
 tional components other than sample material,” and that
 “droplet generation may be performed after the sample has
 been modified by mixing it with one or more reagents.” Id.
 While 10X insists that such “mixing” refers to mixing the
 sample-containing fluid before it enters the sample well on
 the chip, the patents do not contain any disclosure to that
 effect.
     10X argues that, in construing the term “droplet-gen-
 eration region,” the ALJ improperly applied claim differen-
 tiation across different patents. But the parties agreed
 that the term “droplet-generation region” had the same
 meaning across all of the asserted patents. See J.A. 687–
 88. Having agreed to that premise, 10X cannot now com-
 plain that the ALJ arrived at a construction that properly
 accounts for the different instances in which that term is
 used in the various claims.
     Lastly, we reject 10X’s argument that the ALJ acted
 contrary to law by failing to consider its arguments based
Case: 20-1475     Document: 76         Page: 25   Filed: 05/28/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          25



 on the prior art. On appeal, 10X does not challenge the
 ALJ’s application of the doctrine of assignor estoppel to
 preclude challenges to patent validity. Instead, 10X cites
 case law that stands for the proposition that assignor es-
 toppel does not limit a defendant’s ability to defend itself
 by arguing for a narrowing claim construction in view of
 the state of the art. See 10X Br. at 21–23, 39, 47–54 (citing
 Westinghouse Elec. & Mfg. Co. v. Formica Insulation Co.,
 266 U.S. 342, 350–51 (1924); Hologic, Inc. v. Minerva Sur-
 gical, Inc., 957 F.3d 1256, 1266 (Fed. Cir. 2020)). But, in
 this case, the ALJ did not preclude 10X from arguing for a
 narrow construction based on the prior art, nor is there
 support for 10X’s assertion that the ALJ declined to con-
 sider those arguments. Rather, the ALJ’s claim construc-
 tion was based on the intrinsic record, including the claims
 themselves, which are “of primary importance” in claim
 construction, as well as the specifications of the asserted
 patents, the specification being the “single best guide to the
 meaning of a disputed term.” Phillips v. AWH Corp., 415
 F.3d 1303, 1312–15 (Fed. Cir. 2005) (en banc). We there-
 fore do not fault the ALJ for including a statement indicat-
 ing that, in the interest of brevity, the parties’ less relevant
 arguments—e.g., arguments based on prior art, which nec-
 essarily carry less weight in the claim construction analy-
 sis—were considered but not specifically addressed in the
 opinion.
     At bottom, the ALJ’s construction of the term “droplet-
 generation region” is consistent with the intrinsic evidence.
 Like the Commission, we reject 10X’s attempt to impose an
 unclaimed limitation that requires a channel to extend di-
 rectly from the sample well to the droplet-generation re-
 gion. Under the ALJ’s correct construction, substantial
 evidence supports the Commission’s finding that the use of
 10X’s GEM chips directly infringes the asserted claims of
 the ’664, ’682, and ’635 patents.
Case: 20-1475    Document: 76     Page: 26    Filed: 05/28/2021




 26                          BIO-RAD LABORATORIES, INC.   v. ITC



                              B
      We finally consider the Commission’s determination
 that Bio-Rad proved the elements of induced and contribu-
 tory infringement of the ’682 and ’635 patents with respect
 to the GEM Chips. Induced infringement under 35 U.S.C.
 § 271(b) requires proof of underlying direct infringement,
 as well as proof that (1) “the defendant knew of the patent,”
 (2) the defendant knew or should have known that “the in-
 duced acts constitute patent infringement,” and (3) the de-
 fendant “possessed specific intent to encourage another’s
 infringement.” Sanofi, LLC v. Watson Labs. Inc., 875 F.3d
 643, 643–44 (Fed. Cir. 2017). Contributory infringement
 under 35 U.S.C. § 271(c) requires proof that (1) the defend-
 ant had “knowledge of the patent in suit,” (2) the defendant
 had “knowledge of patent infringement,” and (3) the ac-
 cused product is not a staple article or commodity of com-
 merce suitable for a substantial noninfringing use.
 Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1926
 (2015). Because inducement and contributory infringe-
 ment are issues of fact, see, e.g., Barry v. Medtronic, Inc.,
 914 F.3d 1310, 1334 (Fed. Cir. 2019), we review the Com-
 mission’s decisions for substantial evidence. Guangdong,
 936 F.3d at 1358–59.
     With respect to both inducement and contributory in-
 fringement, 10X argues that substantial evidence does not
 support the Commission’s findings with respect to the
 knowledge requirements. 10X contends that the evidence
 showed that 10X had knowledge of patent applications and
 not patents, and that the inventors had an objectively rea-
 sonable belief that the use of GEM Chips would not in-
 fringe the patents.       Furthermore, for contributory
 infringement, 10X argues that it presented evidence that
 the GEM Chips are suitable for substantial noninfringing
 uses with design-around systems.
    Bio-Rad and the Commission respond that it is undis-
 puted that 10X had knowledge of the ’682 and ’635 patents
Case: 20-1475    Document: 76          Page: 27   Filed: 05/28/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          27



 at least by the filing of the complaint in this investigation,
 which is sufficient for indirect infringement in this case.
 Bio-Rad and the Commission further argue that substan-
 tial evidence supports the Commission’s finding that in-
 ventors who left Bio-Rad to start 10X knew or should have
 known that their activities would induce and contribute to
 infringement of the patents. And Bio-Rad and the Com-
 mission argue that 10X’s evidence of noninfringing uses re-
 lates entirely to hypothetical uses not currently available
 to customers.
      We agree with Bio-Rad and the Commission that sub-
 stantial evidence supports the Commission’s findings re-
 garding indirect infringement. 10X’s various arguments
 attempt to distract from the reality of this case: named in-
 ventors of the asserted patents sold their company and pa-
 tent rights to Bio-Rad, worked for Bio-Rad for a short time,
 left Bio-Rad to start a new company, and launched new
 products that have been determined to infringe the patents
 they assigned to Bio-Rad.
      10X’s arguments largely attack the ALJ’s credibility
 determinations and weighing of the evidence. For exam-
 ple, 10X points to witness testimony that the inventors sub-
 jectively believed that their activities at 10X were different
 from the patented technology they had sold to Bio-Rad, but
 the ALJ did not find that testimony credible. The ALJ
 found that “[p]ertinent and persuasive evidence dating
 back to 2011 does not support: Dr. Hindson’s claim that the
 ddPCR technology was different that [sic] 10X’s products;
 his description of the technology that QuantaLife trans-
 ferred to Bio-Rad; or that his subjective belief was valid.”
 ALJ Initial Determination, 2018 WL 5279172, at *73. In
 reaching that finding, the ALJ relied on testimony from
 two separate witnesses demonstrating that, in response to
 Bio-Rad’s concerns that 10X was using infringing droplet
 technology, Dr. Hindson repeatedly misled Bio-Rad to be-
 lieve that 10X was not “using droplets.” See J.A. 217–18.
 Although Dr. Hindson offered justifications for his
Case: 20-1475    Document: 76     Page: 28    Filed: 05/28/2021




 28                          BIO-RAD LABORATORIES, INC.   v. ITC



 misleading conduct, the ALJ did not find them credible or
 persuasive. J.A. 219–21. 10X also points to a 2016 arbi-
 trator’s decision regarding the overlap between
 QuantaLife’s products and Bio-Rad’s products, but the ALJ
 found that the arbitration was not germane because it did
 not involve the asserted patents or their scope. See J.A.
 222. At the very least, the ALJ found that 10X was will-
 fully blind to the fact that its technology would infringe
 Bio-Rad’s patents, and continued to import infringing GEM
 Chips and engage in infringing activities even after Bio-
 Rad filed its complaint. ALJ Initial Determination, 2018
 WL 5279172, at *75–76.
     Regarding noninfringing uses, the Commission found
 that each of 10X’s proposed design-arounds is a “hypothet-
 ical system that is not yet available to 10X’s customers.”
 Commission Opinion, 2020 WL 225020, at *10. 10X con-
 tends that this was legal error because, under the statute,
 contributory infringement is avoided as long as the accused
 product is “suitable” for noninfringing use. See 35 U.S.C.
 § 271(c). But, as the Commission noted, 10X’s argument is
 not consistent with our precedent, which focuses on the
 real way in which the accused product is made, used, and
 sold. See Fujitsu Ltd. v. Netgear Inc., 620 F.3d 1321, 1330–
 31 (Fed. Cir. 2010) (holding that the fact that a user “can
 turn off the infringing features” does not mean there are
 substantial noninfringing uses); Golden Blount, Inc. v.
 Robert H. Peterson Co., 438 F.3d 1354, 1363 (Fed. Cir.
 2006) (“[I]t matters not that the assembled device can be
 manipulated into a non-infringing configuration, because
 the instructions packaged with each device teach the in-
 fringing configuration . . . .”). Thus, because 10X failed to
 point to any real available noninfringing uses, we find no
 legal error in the Commission’s decision.
     It is not within our purview to reweigh the evidence or
 to question the ALJ’s credibility determinations. See Nor-
 gren Inc. v. ITC, 699 F.3d 1317, 1326 (Fed. Cir. 2012) (“The
 responsibility of this court is not to re-weigh de novo the
Case: 20-1475    Document: 76          Page: 29   Filed: 05/28/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          29



 evidence on close factual questions; it is to review the deci-
 sion of the Commission for substantial evidence.”); see also
 LNP Eng’g Plastics, Inc. v. Miller Waste Mills, Inc., 275
 F.3d 1347, 1361 (Fed. Cir. 2001) (“This court may not reas-
 sess, and indeed is incapable of reassessing, witness credi-
 bility and motive issues on review.”). Ultimately, 10X fails
 to persuade us that there is a lack of substantial evidence
 to support the ALJ’s findings regarding induced and con-
 tributory infringement.
     For the foregoing reasons, we affirm the Commission’s
 determinations with respect to 10X’s indirect infringement
 of the ’682 and ’635 patents.

                         CONCLUSION
     We have considered the parties’ remaining arguments
 but we find them unpersuasive. Accordingly, the decision
 of the Commission is affirmed.
                         AFFIRMED

                            COSTS.
 No costs.